Citation Nr: 1432144	
Decision Date: 07/17/14    Archive Date: 07/22/14

DOCKET NO.  10-36 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for hepatitis C. 


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active duty for training (ACDUTRA) from November 1975 to April 1976 and active service from June 1978 to June 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The March 2008 rating decision granted service connection for hepatitis C and assigned an initial noncompensable rating.  In a December 2011 rating decision, the RO found that there was clear and unmistakable error in the March 2008 rating decision and assigned an initial 10 percent evaluation.  

When a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993). 

A review of the Virtual VA paperless claims processing system reveals additional VA treatment records from October 2012 to February 2013.  In the March 2013 Supplemental Statement of the Case, the RO specifically stated that the Veteran's VA treatment records from November 2012 through February 2013 were reviewed prior to the adjudication of the claim.  Although the RO did not review the VA treatment records from October 2012, they are not pertinent to the issue on appeal.  They show that the Veteran carries a diagnosis of hepatitis C, but do not discuss his symptoms or treatment.  Accordingly, the Board finds no prejudice in proceeding with the present decision.  McBurney v. Shinseki, 23 Vet. App. 136, 138 (2009).   

The Veteran requested a Board hearing in his August 2010 Substantive Appeal.  In February 2012 the Veteran cancelled his request for a hearing.  Therefore, the Board considers the hearing request cancelled, and will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (2013). 

In February 2012 the Board remanded this case to the RO via the Appeals Management Center (AMC) for further development and it has now been returned to the Board.  



FINDING OF FACT

The Veteran's hepatitis C is not productive of daily fatigue, malaise, and anorexia (with or without with loss or hepatomegaly), requiring dietary restriction or continuous medication, nor has it resulted in incapacitating episodes.  


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 percent for hepatitis C have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.114, Diagnostic Code 7354 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Prior to initial adjudication, a letter dated in June 2007 satisfied the duty to notify provisions with regard to a service connection claim.  This appeal arises from disagreement with an initial evaluation following the grant of service connection.  Once service connection is granted, the claim is substantiated and additional VCAA notice is not required; any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The Veteran's service treatment records and VA medical treatment records have been obtained.  VA examinations adequate for adjudication purposes were provided to the Veteran in connection with his claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, to include the opportunity to present pertinent evidence.  Shinseki v. Sanders, 556 U. S. 396, 129 S. Ct. 1696 (2009).  

There was substantial compliance with its February 2012 remand directives because outstanding treatment records were obtained and the Veteran was afforded a VA examination.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

II. Increased Rating for Hepatitis C

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.20 (2013).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102 (2013); Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant. 38 C.F.R. § 4.3 (2013).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). The Veteran's entire history is to be considered when making a disability determination.  38 C.F.R. § 4.1 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2013).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran's hepatitis C is currently rated as 10 percent disabling under Diagnostic Code 7354, hepatitis C.  Under Diagnostic Code 7354, a 10 percent evaluation is warranted when there is intermittent fatigue, malaise, and anorexia, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12 month period.  A 20 percent evaluation is warranted when there is daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12 month period.  38 C.F.R. § 4.114 (2013).  

In this case, the most probative evidence of record shows that the Veteran's hepatitis C is asymptomatic with the exception of an abnormal liver function test.  

In January 2008, the Veteran underwent a VA examination for hepatitis C.  He reported that he was diagnosed with hepatitis C in 2006 after an abnormal liver function test showing elevated serum transaminases, AST, and ALT.  The Veteran reported that he attended one class from the VA hepatology department, but did not attend any follow-up sessions.  He underwent an abdominal ultrasound, which was normal except for a right renal scar.  Upon examination, he did not have incapacitating episodes, fatigue, malaise, nausea, vomiting, anorexia, arthralgias, or right upper quadrant pain.  He was not undergoing treatment and was not taking medication for hepatitis C. 

A January 2009 VA treatment record showed a review of symptoms that was negative for abdominal pain, nausea, and vomiting.  In September 2009, the Veteran reported being interested in treatment for hepatitis C, and was instructed to undergo multiple evaluations prior to beginning therapy.  He did not report any symptoms.  In April 2010, the Veteran had a dental consultation prior to beginning interferon therapy for hepatitis C.  However, he did not comply with follow-up appointments and in June 2010 it was noted that he had never had treatment for hepatitis C.  In July 2010, the Veteran again expressed interest in treatment for hepatitis C, but did not attend follow-up appointments. 

A March 2011 VA general medical examination report notes that the Veteran was diagnosed with hepatitis C in 2006, but had not undergone any treatment.  The Veteran reported having normal bowel movements but had diarrhea once a week.  The examiner noted than an April 2009 colonoscopy showed a sigmoid polyp.  He denied chronic nausea, vomiting, or chronic constipation.   His weight fluctuated between 155 and 160 pounds.  The examiner found that the Veteran's hepatitis C "...should not cause any impairment to his employment, physical or sedentary."  

A May 2011 VA hepatology record noted that the Veteran had never received treatment for hepatitis C.  A biopsy was performed and it was consistent with Grade II, stage I chronic hepatitis C.  The Veteran was scheduled for a follow-up consultation for hepatitis C treatment but he failed to report for it.  

The Veteran underwent a second VA hepatitis C examination in February 2013.  The examiner noted that "...[the Veteran] has never had any care for his hepatitis C though starting treatment is discussed...." The examiner noted that although treatment had been suggested in the past, the Veteran was non-compliant with regard to follow-up appointments and never began therapy.  The examiner found that the Veteran did not take continuous medication.  Further, the examiner specifically found that the Veteran did not have any signs or symptoms attributable to his hepatitis C, nor had he had incapacitating episodes in the past 12 months.  Lastly, the examiner found that the Veteran did not have any other signs, symptoms, or findings related to hepatitis C.  

The medical evidence of record is highly probative against the Veteran's claim because it shows that his hepatitis C manifests as an abnormal liver function test, but is otherwise asymptomatic.  He does not have any of the symptoms listed in the criteria for a 20 percent rating.  

The Veteran has not advanced any lay assertions in support of his claim, other than to state that his hepatitis C has increased in severity.  There is no lay evidence of record that supports his claim because he has not provided any statements regarding his symptoms.  

Reviewing the evidence, the Board finds that the overall disability picture for the Veteran's hepatitis C does not more closely approximate an initial 20 percent rating under Diagnostic Code 7354.  38 C.F.R. §§ 4.7, 4.114 (2013).  Therefore, the preponderance of the evidence is against this claim, and it must be denied.  38 C.F.R. § 4.3 (2013).  The Veteran's symptoms from hepatitis C have not met the criteria for a higher rating at any time since the effective date of his award, so the Board may not stage his rating.  Fenderson, 12 Vet. App. at 125-26. 

There is no evidence of exceptional or unusual circumstances to warrant referring this claim for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2013).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

As described above, the manifestations of the Veteran's hepatitis C are contemplated by the schedular criteria set forth in Diagnostic Code 7354.  As noted above, he has no current symptoms from his hepatitis C.  The criteria practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected hepatitis C, such that he is adequately compensated for "considerable loss of working time ...proportionate to the severity of the several grades of disability."  See 38 C.F.R. § 4.1 (2013).  He has reported feelings of depression and loss of energy.  However, these have been attributed to his diagnosis of depression.  Further, no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  Accordingly, the Board has determined that referral of this case for extraschedular consideration is not in order. 



ORDER

An initial disability rating in excess of 10 percent for hepatitis C is denied.  


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


